 
Exhibit 10.2
 
FIRST AMENDMENT TO PROMISSORY NOTE
 
 
THIS FIRST AMENDMENT TO PROMISSORY NOTE (this “Amendment”) is made this 29th day
of February, 2012 by and between SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa
limited liability company (the “Borrower”), and BUNGE N.A. HOLDINGS, INC., a
Delaware corporation (the “Holder”).

 
WITNESSETH

 
WHEREAS, the Borrower is the maker of a promissory note dated August 26, 2009,
in the maximum principal amount of Ten Million Dollars ($10,000,000.00) (the
“Note”); and
 
WHEREAS, the parties desire to amend the Note as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
ARTICLE I
AMENDMENTS


1.1           Definitions.  The Note is hereby amended to replace the definition
of Revolving Credit Period as defined within the Note with the definition set
forth below:
 
Revolving Credit Period shall mean the period commencing on the date of this
Note and ending August 31, 2014.
 
 
ARTICLE II
MISCELLANEOUS


2.1           Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one and the same instrument.


[Signature Page to Follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Holder have executed this Amendment as
of the day and year first above written.
 
 

    SOUTHWEST IOWA RENEWABLE ENERGY, LLC  

 

  By: /s/ Brian T. Cahill     Name: Brian T. Cahill     Title: President/CEO  

 
 
 

   
BUNGE N.A. HOLDINGS, INC.
 

 

  By: /s/ Todd A. Bastean     Name: Todd A. Bastean     Title: Vice President  

 
